Citation Nr: 1402291	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-37 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to an acquired psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from September 1971 to September 1974 and from March 1979 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago Illinois.

In May 2013, the Veteran failed to appear at a videoconference hearing before a Veterans Law Judge that had been scheduled at his request.  He has not provided good cause for his failure to appear, nor has he requested that he hearing be rescheduled.  The hearing request is considered withdrawn.

The Veteran's claim was remanded for further development by the Board in May 2013.  The matter again is before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether during the appellate time period the Veteran had current diagnoses of PTSD and anxiety disorder that were the result of his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, PTSD and anxiety disorder are the result of his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the favorable decision herein, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  However, PTSD and anxiety disorder are not classified as psychoses, and service connection may not be granted on a presumptive basis.  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2013); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997). 

The Veteran contends he has a current psychiatric disorder as the result of his active duty service.  Specifically, the Veteran reports that his duties as a Medical Specialist required him to handle and move multiple dead bodies and body parts, including in the aftermath of a helicopter crash.  In a November 2013 memorandum, the Appeals Management Center (AMC) conceded the Veteran's involvement in the aftermath of a helicopter crash in light of his duties as a medic and the confirmation of six helicopter crashes during the time period detailed by the Veteran.

Thus, the Veteran has a confirmed in-service stressor and the critical question is whether he has a current diagnosis of PTSD attributable to this incident or other diagnosed psychiatric disorder as a result of some incident of military service.  Affording the Veteran the benefit of the doubt, the Board concludes that he does.

In that regard, multiple VA treatment providers have diagnosed the Veteran with multiple disorders, including PTSD and depressive disorders, which they attributed to some degree to his reported in-service stressors.  For example, a November 2007 letter from the Veteran's treating mental health therapist and staff psychologist stated that the Veteran, "has been diagnosed with Major Depression and Post Traumatic Stress Disorder secondary to traumatic military experiences related to his work as a field combat medic while stationed in Germany."  

In addition, the Veteran was afforded a VA examination in December 2013.  The examiner concluded that the Veteran met the criteria for a diagnosis of PTSD under the new DSM-V standards, but not under the DSM-IV standards currently used by VA.  Instead, under the DSM-IV criteria the Veteran's diagnosis would be Anxiety Disorder Not Otherwise Specified (NOS).  As to etiology, the examiner's opinion appears to be somewhat contradictory.  On the one hand, the examiner concluded that it was less likely than not that the Veteran's current anxiety disorder was incurred in or caused by his military service.  Instead, the examiner concluded that the anxiety disorder was not a problem until witnessing the death of a friend in 2003, who was injured in an accident and the Veteran tried to help.  This brought back memories from multiple incidents in service in which he saw multiple badly injured or dead individuals, some of whom he also tried to save.  On the other hand, the examiner conceded, "Thus it cannot be said that his current PTSD symptoms were incurred just because of his military experiences.  However, rather than his military experiences aggravating an underlying disorder, the opposite might be said in that his civilian experience aggravated an underlying stress disorder from his military experiences.  At any rate, as likely as not, his current symptoms are worse because of his multiple military traumas, but it would be speculative to try to say to what extent."  Thus, in context, the examiner clearly found that his current psychiatric disorder, to some extent, was related to his in-service military experiences.

The Board acknowledges that there is some confusion as to what psychiatric diagnosis or diagnoses the Veteran currently holds.  As noted above, the Veteran's diagnoses include PTSD, anxiety disorder, various depressive disorders, and alcohol dependence.  As an aside, the Board notes that VA's General Counsel has ruled that direct service connection for a disability which results from a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits where, as here, the claim was filed after October 31, 1990.  See VAOPGCPREC 7-99, 64 Fed. Reg. 52375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31263 (1998).  In this case, the Veteran has not claimed entitlement to service connection for alcohol abuse or dependence.  

Otherwise, the December 2013 VA examiner specifically found that the Veteran's depressive disorders were subsumed in and symptoms of his PTSD.  As to the December 2013 VA examiner's conclusion that the Veteran met the criteria for a diagnosis of PTSD under the DSM-V, but a diagnosis of anxiety disorder NOS under the DSM-IV, the Board notes that the newer DSM-V has now been officially released.  However, 38 C.F.R. § 4.130 still explicitly refers instead to the DSM-IV.  The regulation legally requires the Board to consider this earlier version of the DSM until such time as the regulation is changed.  There is a regulation change in the works that would change the regulation to reference "the current version of the DSM."  But it is unclear when that proposed change will be published.  In either case, the Board will consider the multiple diagnoses of PTSD by the Veteran's VA treatment providers evidence that he also has a diagnosis of PTSD under the DSM-IV criteria, as many of these diagnoses were made prior to the release of the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  As such, the Board concludes that entitlement to service connection is warranted for both PTSD and anxiety disorder NOS.

There is no clear and convincing evidence contrary to the above medical evidence linking the Veteran's current psychiatric problems to his military experience.  In light of the foregoing, the Board concludes that entitlement to service connection for PTSD and anxiety disorder NOS is warranted.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for anxiety disorder NOS and PTSD is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


